DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on May 25, 2022, has been entered and acknowledged by the Examiner. 
	Claims 1-22 are pending in the instant application.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to that during a first time period, the rotating mirror is disposed at a first angular displacement, and configured to receive a first incident light beam and provide a first output light beam along an output optical axis perpendicular to the roll axis; and during a second time period, the rotating mirror is disposed at a second angular displacement, and configured to receive a second incident light beam and provide a second output light beam along the output optical axis; whereby the optical combiner is configured to provide a time sequential collimated combined light beam propagating along the output optical axis perpendicular to the roll axis, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-8 and 21, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to that during a first time period, disposing a rotating mirror at a first angular displacement, and receiving a first incident light beam to provide a first output light beam along an output optical axis perpendicular to a roll axis of the rotating mirror; during a second time period, disposing the rotating mirror at a second angular displacement, and receiving a second incident light beam to provide a second output light beam along the output optical axis; and repeating above processes to provide a time sequential collimated combined output light beam along the output optical axis, wherein the rotating mirror is configured to rotate around the roll axis through the first and second angular displacements, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 10-14 and 22, the claims are allowable for the reasons given in claim 9 because of their dependency status from claim 9.
Regarding claims 15-20, the claims stand as previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 11-13, filed May 25, 2022, with respect to the roll axis have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879